----------                               --                   ACCEPTED
                                                                                                                        04-15-00111-CR
                                                                                                            FOURTH COURT OF APPEALS
                                                                                                                 SAN ANTONIO, TEXAS
                                                                                                                  10/29/2015 2:37:09 PM
                                                                                                                         KEITH HOTTLE
                                                                                                                                 CLERK




                                                                            FILED IN
                                                                     4th COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
                                                                     10/29/2015 2:37:09 PM
                                                                         KEITH E. HOTTLE
                                                                              Clerk




                                   No.04-15-00111-CR

                                     IN THE
                           FOURTH COURT OF APPEALS
                                    OF TEXAS
                             AT SAN ANTONIO, TEXAS


CLAUDIA CORTEZ                                                                          APPELLANT

v.                                                                    j
                                                                     /




THE STATE OF TEXAS                                                                           APPELLEE


               ,



                            EX                                                               S BRIEF IN



TO THE HONO   LE JUSTICES OF THE COURT OF APPEALS,
FOURTH COURT OF APPEALS DISTRICT OF TEXAS:

          COMES NOW, CLAUDIA CORTEZ, the appellant in the above styled and
                     •



numbered cause, pursuant to Texas Rules of Appellate Procedure                                10.5(b) and

38.6( d), through her attorney of record, files this motion to extend time to file the

Appellant's Motion for Rehearing and Brief in Support of Motion for Rehearing. In

support of this motion the appellant respectfully shows the following:

     I.      Deadline for filing the appellant's brief:

          The current deadline for filing the motion for rehearing is October 29, 2015.

TEX.R.App.P. 4.1(a) and 38.6(a)(2).

                                              1
   II.       Length of the extension sought:

          Counsel for appellant seeks one thirty (30) day extension to file the

appellant's Motion for Rehearing and Brief in Support of Motion for Rehearing,

until November 30,2015. See TEX.R.APp.P. 4.1(a).

   III.      Facts relied on to reasonably explain request for extension:

          Counsel for appellant seeks this extension of time to file the appellant's
                                                                      )


motion and brief for the following reasons:

   A. Counsel for appellant was retained on October 14, 2015, and the undersigned
               ,


          needs time to prepare the Motion for a Rehearing.

   B. Counsel for appellant had set for trial in the following cases:

          1. ITIO Isaiah Martinez, et al, 2014-PA-02688 set for Trial on the Merits on

             October 26,2015.

          2. The State a/Texas v. Richard Aguillon, 2015-CR-8584 and 2015-CR-7000

             set for October 27,2015.

   IV.       Number of previous extensions requested:

This is the first extension of time requested in this case.

   V.        Not for delay:

          This extension of time is not sought for the purpose of delaying the resolution

of this appeal. Undersigned counsel does not believe the additional time requested


                                               2
                                                             ---------------




will prejudice or inconvenience the State.

   VI.      Appellant's status:

         The Appellant is presently on bond.



                                      PRAYER

         THEREFORE, counsel for the appellant prays that this Court issue an order
                                                                    )


granting the extension of time of thirty (30) days to file the appellant's brief in

support of a Rehearing in the above case, and grant all such relief as is fair and just.
              ,




                                        Respectfully submitted,

                                        Alberto Elias Chaires
                                        Texas Bar No. 24050401
                                        The Law Office of Alberto Elias Chaires
                                        111 Soledad, Suite 300
                                        San Antonio, Texas 78205
                                        (210) 299-7619
                                        (210) 714-9145 fax
                                        aechaires@gmail.com



                                        ALBERTO ELIAS CHAIRES
                                        ATTO    Y FOR APPELLANT




                                             3
                                                         -----------------




                            CERTIFICATE OF SERVICE

          The undersigned does hereby certify that a copy of the above motion was

    delivered to the State's Attorney: Nico LaHood, Criminal District Attorney, Bexar

    County District Attorney's Office, Appellate Section, 101 W. Nueva St., Suite 370,

    San Antonio, Texas 78205, on October 29,2015.



                                          ALBERTO ELIAS CHAI


                ,




,

                                            4